          Case 1:19-cv-03826-ER Document 35 Filed 05/03/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and

 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP                                       No. 19 Civ. 03826 (ER)
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,

        Plaintiffs,


                      - against –

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,
                                                           MOTION FOR ADMISSION PRO
                                                                   HAC VICE
        Defendants.




       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Steven R. Ross, hereby move this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for Deutsche Bank AG in the above-

captioned action. I am a member in good standing of the bar of the District of Columbia and there

are no pending disciplinary proceedings against me in any state or federal court, as evidenced by

the Certificate of Good Standing annexed hereto. I have never been convicted of a felony. I have

never been censured, suspended, disbarred, or denied admission or readmission by any court.
         Case 1:19-cv-03826-ER Document 35 Filed 05/03/19 Page 2 of 2


Dated: May 3, 2019                  AKIN GUMP STRAUSS HAUER & FELD LLP

                                    /s/ Steven R. Ross
                                    Steven R. Ross
                                    2001 K Street N.W.
                                    Washington, D.C. 20006
                                    Telephone: (202) 887-4343
                                    Facsimile: (202) 887-4288
                                    Email: sross@akingump.com

                                    Attorney for Deutsche Bank AG
            Case 1:19-cv-03826-ER Document 35-1 Filed 05/03/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and

 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,                                                    No. 19 Civ. 03826 (ER)

           Plaintiffs,


                         - against –

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,
                                                                        DECLARATION OF
                                                                         STEVEN R. ROSS
           Defendants.




       Pursuant to 28 U.S.C. § 1746, I, Steven R. Ross, declare and state the following:

       1.         I am a partner in the law firm of Akin Gump Strauss Hauer & Feld LLP, counsel

for Deutsche Bank AG in this action. I provide this declaration in support of my Motion for

Admission Pro Hac Vice.

       2.         Unless otherwise indicated below, the matters set forth in this declaration are based

on my personal knowledge and, if called as a witness, I could and would testify competently

thereto.
            Case 1:19-cv-03826-ER Document 35-1 Filed 05/03/19 Page 2 of 2


       3.       My contact information is as follows:

       Steven R. Ross
       AKIN GUMP STRAUSS HAUER & FELD LLP
       2001 K Street N.W.
       Washington, D.C. 20006
       Telephone: (202) 887-4343
       Facsimile: (202) 887-4288
       Email: sross@akingump.com

       4.       I am a member in good standing of the bar of the District of Columbia and there

are no pending disciplinary proceedings against me in any state or federal court, as evidenced by

the Certificate of Good Standing annexed hereto. I have never been convicted of a felony. I have

never been censured, suspended, disbarred or denied admission or readmission by any court.

       I declare under the penalty of perjury that to the best of my knowledge the foregoing

statements are true and correct.

Executed on: May 3, 2019
             New York, New York

                                                    /s/ Steven R. Ross
                                                    Steven R. Ross
Case 1:19-cv-03826-ER Document 35-2 Filed 05/03/19 Page 1 of 1
         Case 1:19-cv-03826-ER Document 35-3 Filed 05/03/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and

 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,                                                  No. 19 Civ. 03826 (ER)

        Plaintiffs,


                      - against –

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,

                                                                 ORDER FOR ADMISSION
        Defendants.                                                 PRO HAC VICE




       The Motion of Steven R. Ross for admission to practice Pro Hac Vice in the above-

captioned action is granted. Applicant has declared that he is a member in good standing of the

bar of the District of Columbia; and that his contact information is as follows:

       Steven R. Ross
       AKIN GUMP STRAUSS HAUER & FELD LLP
       2001 K Street N.W.
       Washington, D.C. 20006
       Telephone: (202) 887-4343
       Facsimile: (202) 887-4288
       Email: sross@akingump.com

       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Deutsche Bank AG in the above-entitled action;
         Case 1:19-cv-03826-ER Document 35-3 Filed 05/03/19 Page 2 of 2


       IT IS HEREBY ORDERED that the Applicant is admitted to practice Pro Hac Vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.


Dated: _________________
       New York, New York
                                                    _______________________________
                                                          Edgardo Ramos
                                                          United States District Judge
